DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 7/26/22:
Claims 1-3, 5-10, and 14-24 are pending in the current application.  Claims 14-16, and 19-20 been amended, Claims 4 and 11-13 are cancelled, and Claims 21-24 are newly added.
The core of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
5.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obrist US PG Publication 2017/0279169.
Regarding Claim 1-3 and 5, Obrist discloses a battery system comprising a battery housing (main body) 12 in which at least one rechargeable battery 22 (para 0040 speaks to batteries being charged) is accommodated in an internal volume, a pressure-equalizing device (valve) 15 that is mounted on the battery housing (meeting Claim 2) and through which a gas is flowable to equalize a pressure (create pressure balance) between the internal volume of the battery housing and surroundings (which are in fluid communication with one another) disposed outside the battery housing (the environment, para 0042) and including a drying device (drying medium 16 is configured to extract moisture from gas flowing through the pressure-equalizing device, para 0042, meeting Claim 3) and being impermeable to liquid (contains two diaphragms/membranes 18  that are fluid-tight but gas-permeable, para 0044, meeting Claim 5), a circuit through which a cooling liquid circulates during operation (cooling element 30, see paras 0013, 0032-0036), the battery housing integrated in the circuit such that the cooling liquid flows around the bottom or top end of the at least one battery cell during operation (since the cooling element 30 is disposed between two cell blocks 20), wherein the pressure-equalizing device is configured such that the pressure-equalizing device is impermeable to the cooling liquid flowing from the circuit in a direction of the surrounds (since there is no contact between the cooling liquid flowing from the circuit in a direction of the surroundings as the valve 15 is in first closure cap 13 and the cooling circuit has fluid connections 31 in second closure cap 14 on an opposing end of the housing 10 (see all figures and at least paras 0013, 0020-0023, 0031-0036, 0038-0039, 0042-0047). 
Claim Rejections - 35 USC § 103
6.	Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being obvious over Obrist US PG Publication 2017/0279169.
Regarding Claim 6-7, Obrist discloses a battery system described in the rejection of Claims 1-5, which are incorporated herein in their entireties.  As explained above, Obrist teaches that the pressure-equalizing device further includes a drying device 16 configured to extract moisture from the gas flowing through the pressure-equalizing device 15 and the drying device 16 is arranged between the battery housing and the first diaphragm 18, and discloses that the second diaphragm 18 is arranged between the drying device 16  and the surroundings (see annotated figure below, meeting Claim 7) but does not disclose that the drying device is arranged between the surroundings and the first diaphragm.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include drying medium 16 (drying device) between the surroundings and the first membrane 18 of Obrist in order to further dry the air coming into the system to minimize further the amount of moisture allowed into the battery housing for safety’s sake, since the mere duplication and rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding Claim 16, since the pressure-equalizing device of Obrist is impermeable to fluids (para 0044) then the skilled artisan would understand that it is impermeable also to solid particles.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

    PNG
    media_image1.png
    703
    747
    media_image1.png
    Greyscale

7.	Claims 8, 9, 14-15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Obrist US PG Publication 2017/0279169, as applied to Claim 3, and further in view of Duff US PG Publication 2012/0315517.
Regarding Claims 8 and 14-15, Obrist discloses a battery system described in the rejection of Claim 3, which is incorporated herein in its entirety.  Obrist discloses a desiccant 16 (e.g. air drying medium such as zeolite, paras 0022 and 0042, meeting Claim 15) but fails to specifically disclose wherein the pressure-equalizing device further includes a heating device configured to regenerate the drying device via heating the drying device.  However, in the same field of endeavor of drying gas within a battery module/pack housing, Duff discloses the use of a desiccant enclosure that absorbs water vapor from within a battery housing and a heating device (e.g. a heating element positioned within the desiccant or near the desiccant enclosure) that permits easy reactivation (regeneration) of the desiccant (see at least Figs 1 and 7-11; paras 0009-0012, 0046-0057).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide a heater in the pressure-equalizing device of Obrist to permit on-site drying of the desiccant because Duff teaches that reactivation of desiccant in a battery air drying system is easy to control and schedule using a heating device.  The skilled artisan would find this an improvement over the teaching of Obrist because Obrist requires easy access to the drying material 17 and the use of an “on-site” heater would provide great flexibility in the design/positioning of the pressure-equalizing device of Obrist.  
Regarding Claim 9, Obrist discloses a fluidic connection via valve opening 19 between the drying device 15 and the first closure cap 13 of the housing, and said valve opening 19 is between the drying device 15 and the circuit since the circuit is within the housing, but Obrist fails to specifically disclose a closure device arranged between the drying device and circuit wherein the closure device is adjustable between an operating position in which the closure device opens a fluidic connection between the battery housing and the drying device and a regeneration position in which the closure device shuts the fluidic connection.  However, Duff discloses the use of valves 721 between the battery pack housing and the drying device 1100 such that during reactivation process of the desiccant in the drying device, this valve is closed and the drying device is open (e.g. via valves 723) only to the atmosphere in order to expel moisture to the atmosphere and prevent it from entering the housing (see para 0051).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide a closure device arranged between the drying device and circuit wherein the closure device is adjustable between an operating position in which the closure device opens a fluidic connection between the battery housing and the drying device and a regeneration position in which the closure device shuts the fluidic connection in the system of Obrist because Duff teaches that this permits exhaustion of water from the desiccant in the regeneration process to the environment and prevents the water from entering the battery housing.  
Regarding Claim 24, Obrist modified by Duff teahes wherein the pressure-equalizing device includes two diaphragms/membranes 18  that are fluid-tight but gas-permeable (para 0044) which includes a first diaphragm that is permeable to gas and impermeable to liquid, but does not specifically recite wherein the drying device is arranged between the surroundings and the first diaphragm and the closure device is arranged between the drying device and the first diaphragm.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to arrange the drying device is between the surroundings and the first diaphragm and the closure device between the drying device and the first diaphragm in order to ensure that the air is dried before it enters the battery housing since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Obrist US PG Publication 2017/0279169, as applied to Claim 1, and further in view of Beylich US PG Publication 2014/0287282.
Regarding Claim 10, Obrist discloses a battery system described in the rejection of Claim 1, which is incorporated herein in its entirety.  Obrist fails to specifically disclose wherein the pressure-equalizing device includes a protective cover surrounding the pressure-equalizing device on an outside and the protective cover includes at least one flow opening the connects the pressure-equalizing device fluidically to the surroundings.  However, in the same field of endeavor of pressure-equalizing devices in battery systems in motor vehicles, Beylich discloses a drying/filtering device that includes desiccant and fluidically connects to the battery housing and surroundings (equalizing or balance pressure between the two) and wherein the device (in particular the desiccant chamber) is surrounded by a protective cover 32 (para 0056, Fig. 4) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form a protective cover on the pressure-equalization device of Obrist because Beylich teaches that a plastic cover protects such a device and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form at least one flow opening that connects the pressure-equalizing device of Obrist modified by Beylich fluidically to the surroundings because if there were no opening then pressure equalization would not be possible.  A lack of at least one opening would destroy the functionality of the pressure-equalizing device. 
9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Obrist US PG Publication 2017/0279169 and Duff US PG Publication 2012/0315517, as applied to Claim 9, and further in view of Graefenstein US PG Publication 2017/0267109.
Regarding Claim 17, Obrist modified by Duff discloses a battery system described in the rejection of Claim 9, which is incorporated herein in its entirety.  Obrist modified by Duff fails to specifically disclose wherein the closure device (valve) is structured as at least one closure flap.  However, in the same field of endeavor of air control in battery systems in vehicles, Graefenstein discloses that actuators used for air flow in battery systems can be flaps or valves as functionally equivalent structures/ mechanisms (para 0049) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use at least one closure flap for the closure device of Obrist modified by Duff because Graefentstein teaches that this closure device is functionally equivalent to a valve, and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
10.	Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Obrist US PG Publication 2017/0279169in view of Ryu US PG Publication 2020/0028131.
Regarding Claim 19, Obrist discloses a battery system comprising a battery housing (main body) 12 in which at least one rechargeable battery 22 (para 0040 speaks to batteries being charged) is accommodated in an internal volume, a pressure-equalizing device (valve) 15 that is mounted on the battery housing (meeting Claim 2) and through which a gas is flowable to equalize a pressure (create pressure balance) between the internal volume of the battery housing and surroundings (which are in fluid communication with one another) disposed outside the battery housing (the environment, para 0042) and including a drying device (drying medium 16 is configured to extract moisture from gas flowing through the pressure-equalizing device, para 0042, meeting Claim 3) and being impermeable to liquid (contains two diaphragms/membranes 18  that are fluid-tight but gas-permeable, para 0044, meeting Claim 5), a circuit through which a cooling liquid circulates during operation (cooling element 30, see paras 0013, 0032-0036), the battery housing integrated in the circuit such that the cooling liquid flows around the bottom or top end of the at least one battery cell during operation (since the cooling element 30 is disposed between two cell blocks 20), wherein the pressure-equalizing device is configured such that the pressure-equalizing device is impermeable to the cooling liquid flowing from the circuit in a direction of the surrounds (since there is no contact between the cooling liquid flowing from the circuit in a direction of the surroundings as the valve 15 is in first closure cap 13 and the cooling circuit has fluid connections 31 in second closure cap 14 on an opposing end of the housing 10 (see all figures and at least paras 0013, 0020-0023, 0031-0036, 0038-0039, 0042-0047).  
	Obrist fails to specifically disclose wherein the battery housing is integrated in the circuit such that the cooling liquid is flowable around and directly contacts at least one battery cell of the plurality of battery cells and the pressure-equalizing mechanism is impermeable to the cooling liquid flowing from the circuit in a direction of the external surroundings such that a flow of the cooling liquid from the circuit to the external surroundings is prevented.  However, in the same field of endeavor of cooling systems for battery packs in vehicles, Ryu discloses a battery system comprising a battery housing (case) 100 having an internal volume, a battery module including a plurality of rechargeable (secondary, para 0056) battery cells 200 arranged within the battery housing 100, a circuit through which a cooling liquid (cooling oil, para 0032) 400 is circulatable (channel is formed in case 100, paras 0032, 0044), the battery housing integrated in the circuit such that the cooling liquid is flowable around and directly contacts at least one battery cell of the plurality of battery cells, and Ryu teaches that the advantage in this configuration, wherein the fluid circulates around in direct contact with the battery cells, is that cooling is improved by the direct contact between cooling liquid and battery cells and the omission of a cooling plate reduces the overall volume of the battery module and the energy density of the battery module could be improved by using the space saved by the omission of the cooling plate to include additional battery cells (see all Figs and at least paras 0032-0036, 0044-0048, and especially paras 0018-0020).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the battery module of Obrist by removing the cooling plate and instead allowing cooling fluid to contact the battery cells directly because Ryu teaches that this change improves cooling of the cells, and also the omission of a cooling plate reduces the overall volume of the battery module and the energy density of the battery module could be improved by using the space saved by the omission of the cooling plate to include additional battery cells.  
The skilled artisan would understand and appreciate that if the inside of the battery housing of Obrist modified by Ryu were configured for free flow of the cooling fluid, which would contact the valve 15 of Obrist, the cooling liquid flow from the circuit to the external surroundings would be prevented since the valve is not liquid permeable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding Claim 22, in the combined invention of Obrist and Ryu, the pressure-equalizing device would necessarily be connected to the battery housing (at least indirectly) and would be arranged such that the cooling liquid does not flow around the pressure-equalizing mechanism since the cooling liquid flows within the battery module housing and has its own inlets and outlets that are not associated with the pressure-equalizing device (see rejection above and Figs of Obrist). 
11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Obrist US PG Publication 2017/0279169 modified by Duff US PG Publication 2012/0315517, as applied to Claim 9, and further in view of Beylich US PG Publication 2014/0287282.
Regarding Claim 20, Obrist modified by Duff teaches the limitations of instant Claim 20, as they are primarily the same as those found in Claims 1 and 8-9, the rejections of which are incorporated herein in their entireties, but Obrist modified by Duff fails to specifically disclose wherein the pressure-equalizing device includes a protective cover surrounding the pressure-equalizing device on an outside and the protective cover includes at least one flow opening the connects the pressure-equalizing device fluidically to an external surroundings of the circuit, the dryer, the heater, and the closure mechanism arranged within the protective cover.  However, in the same field of endeavor of pressure-equalizing devices in battery systems in motor vehicles, Beylich discloses a drying/filtering device that includes desiccant and fluidically connects to the battery housing and surroundings (equalizing or balance pressure between the two) and wherein the device (in particular the desiccant chamber) is surrounded by a protective cover 32 (para 0056, Fig. 4) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form a protective cover on the pressure-equalization device of Obrist modified by Duff because Beylich teaches that a plastic cover protects such a device and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form at least one flow opening that connects the pressure-equalizing device of Obrist modified by Beylich fluidically to an external surroundings of the circuit because if there were no opening then pressure equalization would not be possible since a lack of at least one opening would destroy the functionality of the pressure-equalizing device, and to arrange the dryer, heater, and closure mechanism within the protective cover in order to protect all of said parts since the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
12.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Obrist US PG Publication 2017/0279169 modified by Duff US PG Publication 2012/0315517 and Beylich US PG Publication 2014/0287282, as applied to Claim 20, and further in view of Yan US PG Publication 2013/0111939.
Regarding Claim 21, Obrist modified by Duff and Beylich teaches the battery system of Claim 20, the rejection of which is incorporated herein in its entirety, but Obrist modified by Duff and Beylich fails to specifically disclose wherein the protective cover includes a base, at least one exterior wall projecting transversely from the base and extending around an outer perimeter of the base, and an interior space at least partially delimited by the base and the at least one external wall, the at least one external wall is connected to the battery housing, and the dryer, the heater, and the closure mechanism are arranged within the interior space of the protective cover.  However, in the same field of endeavor of battery modules having drying mechanisms for air going into and out of a battery module housing, Yan discloses a drying device fluidically connected to the air inlet of the housing wherein the drying device 50 has a rectangular housing which would include a base and an exterior wall  projecting transversely from the base and at least one flow opening extending through the at least one exterior wall obliquely relative to a direction of gravity (see Fig and paras 0024-0026).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide a protective cover to the pressure-equalizing device of Obrist modified by Duff and Beylich wherein such cover has a baes, at least one exterior wall projecting transversely from the base and extending around an outer perimeter of the base, and an interior space at least partially delimited by the base and the at least one external wall, the at least one external wall is connected to the battery housing (at least indirectly) and to arrange the dryer, heater, and the closure mechanism within the interior space of the protective cover because Yan teaches that a such a drying device can be provided inside a housing and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	Although Yan does not call the housing a protective cover, this term is a statement of intended use. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).  
Allowable Subject Matter
13.	Claims 18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As Applicant correctly and convincingly points out, Claims 18 and 23 recite wherein the at least one flow opening extends through the at least one exterior wall obliquely relative to a direction of gravity but the closest prior art would not necessarily be configured with respect to gravity since there is no water being drained, for example.  
Response to Arguments
14.	Applicant's arguments with respect to Claims 19 and 20 are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
15.	Applicant's argument filed July 26, 2022 with respect to Claim 1 has been fully considered but is not persuasive. 
Arguments directed at claim 1
16.	Applicant argues that Obrist does not teach that the battery housing is integrated in the circuit such that the cooling liquid flows around the at least one battery cell during operation” and that “the pressure-equalizing device is impermeable to the cooling liquid flowing from the circuit”.
	The Office has considered this argument and respectfully disagrees.  It is submitted that Applicant’s arguments are not commensurate in scope with the claim language.  The skilled artisan would appreciate that because the cooling plate of Obrist is part of the housing, the cooling circuit is integrated with the battery housing (and the housing is integrated with the circuit) such that the cooling liquid flows around at least one battery cell during operation since coolant flows underneath (e.g. around a bottom of) a layer of cells and above (e.g. around a top of) another layer of cells.  The term “flows around” is not defined in the specification in such a way the precludes this interpretation.  Further, the skilled artisan would understand that because the pressure-equalizing device does not allow coolant to flow out of it, then it is configured to be impermeable to the cooling liquid flowing from the circuit in a direction of the surroundings (and in all other directions).
	Arguments directed at claim 20
17.	Applicant argues that the protective cover of Beylich would not be considered by the skilled artisan to modify Obrist to protect the valve of Obrist because of the position and orientation of the seal arrangement within the battery housing since the cover of Beylich is not connected to the housing of the battery and it does not protect the seal arrangement.
The Office has considered this argument and respectfully disagrees.  It is submitted that The Office has presented a rationale (to cover) for including the cover (which is inherently protective) of Beylich on the drying device of Obrist and that the skilled artisan would be capable of modifying Obrist in a way that would result in the claimed invention. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02). Further, “a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”Id. at ___, 82 USPQ2d at 1396. 
18.	Applicant argues that the pressure-equalizing device could function without an opening if in included another volume of air or was fluidically connected to another volume of air and so it is not necessary that the protective cover of Obrist modified by Beylich have an opening fluidically connected to external surroundings of the battery housing.
The Office has considered this argument and respectfully disagrees.  It is submitted that Applicant’s arguments are not commensurate in scope with the claim or the rejection. There is no requirement that the surroundings of the battery housing preclude any particular air source.  Anything outside of the housing is part of the external surroundings of the battery housing, including a structure such as a balloon, or including an air pocket within the protective cover or housing of the pressure-equalizing device, or the open air.  The pressure-equalizing device necessarily fluidly connects with SOME aspect of the external surroundings of the battery housing.  The rejection of record is maintained.
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729